IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-84,526-02



                       EX PARTE ERNESTO GONZALES, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            CAUSE NO. S-06-3285CR
                    IN THE 36TH JUDICIAL DISTRICT COURT
                        FROM SAN PATRICIO COUNTY



        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and was

sentenced to life imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Gonzales

v. State, No. 13-07-00251-CR (Tex. App.—Corpus Christi-Edinburg Aug. 28, 2008), aff’d, 313

S.W.3d 840 (Tex. Crim. App. 2010).

        On October 5, 2016, this Court remanded this application to the trial court for findings of fact
and conclusions of law. On September 27, 2017, the trial court signed findings of fact and

conclusions of law that were based on the affidavit from trial counsel. The trial court recommended

that relief be dismissed.

       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief.

Filed: October 18, 2017
Do not publish